--------------------------------------------------------------------------------

Exhibit 10.6


FIRST AMENDMENT TO SPLIT-DOLLAR AGREEMENT




THIS AGREEMENT dated November 5, 2009 (the “First Amendment”) amends that
certain SPLIT DOLLAR AGREEMENT  (the “Split Dollar Agreement”) that was made and
entered into as of the 1st day of May, 2009 by and among NBT BANCORP INC., a
Delaware corporation, and NBT BANK, N.A., a national banking association
organized under the laws of the United States (collectively, the “Bank”), and
NBT BANK, N.A., a corporate trustee, residing in the State of New York (the
“Trustee”), for the Martin A. Dietrich Irrevocable Life Insurance Trust No. 1
(the “Trust”).
 
W I T N E S S E T H:


WHEREAS, the Bank and the Trust entered into the Split Dollar Agreement; and


WHEREAS, the Bank and the Trust desire to clarify the provisions of the Split
Dollar Agreement concerning termination of the Split Dollar Agreement;


WHEREAS, Section 9 of the Split Dollar Agreement provides that it may not be
amended, altered or modified, except by a written instrument signed by the Bank
and the Trust, or their respective successors or assigns.


NOW, THEREFORE, in consideration of the mutual promises of the parties hereto,
and of other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:


1.           Effective on the date hereof, Section 6 of the Split Dollar
Agreement is deleted in its entirety and replaced with the following:
 
6.           Termination of the Agreement During the Employee’s Lifetime.
 
(a)  This Agreement may be terminated at any time while the Employee is living
by a written instrument signed by the Bank and the Trustee.
 
(b)  The Bank may unilaterally terminate this Agreement while the Employee is
living by written notice to the Trustee at any time after the Employee has
ceased to be (i) both the President and Chief Executive Officer of the Bank and
(ii) a member of the Board of the Bank, subject to subsection 6(c), below.
 
(c)   The terms of subsection 6(b), above, notwithstanding, if the cessation of
the Employee’s employment as President and/or Chief Executive Officer of the
Bank or Employee’s Board membership is due to disability (as defined pursuant to
the Bank’s Long-Term Disability Plan), the Bank may not unilaterally terminate
this agreement, but this Agreement shall continue in force until the earliest to
occur of the following: (i) Employee reaching age 65, (ii) the Employee electing
to receive his qualified retirement plan benefits or (iii) his ineligibility for
benefits under the Bank’s Long-Term Disability Plan.  If at the occurrence of
the first of these events the Employee is eligible to begin receiving benefits
hereunder, this Agreement will continue and the Employee shall then receive
benefits in accordance with the terms of this Plan. If, on the other hand, the
Employee is not otherwise eligible to receive benefits hereunder, this Agreement
shall terminate at that time unless the Employee thereupon returns to employment
as the President and Chief Executive Officer of the Bank or as a member of the
Board of Directors of the Bank, which shall continue the Agreement in full
force.
 
1

--------------------------------------------------------------------------------


 
(d)  In any event, upon termination of this Agreement pursuant to this Section
6, the Bank cannot assign, transfer, convey or sell the Policy to the Employee
or any agent of the Employee for the Employee’s behalf.
 
2.           All other terms of the Split Dollar Agreement remain in full force
and effect.


IN WITNESS WHEREOF, the parties hereto have executed this First Amendment, in
duplicate, as of the day and year first above written.
 

 
NBT Bancorp Inc.
             
By:
   
Title:
               
NBT Bank, N.A.
             
By:
   
Title:
         
NBT Bank, N.A., as Trustee
             
By:
   
Title:
 

 
 
2

--------------------------------------------------------------------------------